Citation Nr: 1013548	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-37 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran between September 2, 2005 and September 30, 2005, at 
the Villages Regional Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran had active military service from May 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
St. Petersburg, Florida.  

In a statement, received in February 2010, the Veteran stated 
that he desired to withdraw his claim that new and material 
evidence had been presented to reopen a claim for service 
connection for skin cancer.  See 38 C.F.R. § 20.204(b) 
(2009).  

The Board notes that the Veteran has appealed the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease, status post multiple bypasses and heart attacks.  On 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  The Board notes that the Veteran has qualifying Vietnam 
service and has been diagnosed with coronary heart disease, 
which is a type of ischemic heart disease.  See e.g., DD Form 
214, VA treatment reports.  The RO has notified the Veteran 
that his application to reopen his claim for service 
connection for coronary artery disease has been stayed in 
accordance with the Secretary's directive.  Once the planned 
final regulations are published, the adjudication of this 
claim that has been stayed will be resumed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to reimbursement or 
payment by VA of the cost of unauthorized private medical 
treatment received between September 2, 2005 and September 
30, 2005, at the Villages Regional Hospital (VRH).  He 
asserts that he was advised by VA personnel that the nearest 
VA hospital was full when he was admitted, and that VA 
personnel advised him that the VRH treatment would be covered 
by VA.  See Veteran's appeal (VA Form 9), received in 
December 2006.  

In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
and which set forth the issue(s) under appellate 
consideration, and to include findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons and bases for those 
findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); 
38 C.F.R. § 19.7(b) (2009).

The Veteran is claiming entitlement to the payment of the 
cost of unauthorized private medical services.  In this case, 
the VAMC's October 2006 Statement of the Case only provides 
the laws and regulations governing one of the two lawful 
means for a Veteran to qualify for such payment.  
Specifically, the Statement of the Case only includes a 
discussion of payment under the Millennium Health Care Act at 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).   

The VAMC has not shown that it has considered the Veteran's 
possible entitlement to payment of unauthorized medical 
expenses under 38 U.S.C.A. § 1728 (West 2002) and 38 C.F.R. § 
17.120.  Under this later authority, a veteran may be 
entitled to payment of unauthorized medical expenses where 
they were (1) rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, (2) 
included treatment for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability (the veteran has been rated 100 percent disabled 
since June 2004), and (3) VA or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise or practical.  

Service connection is currently in effect for disabilities 
that include posttraumatic stress disorder, evaluated as 100 
percent disabling.  

In addition, there are some six prerequisites for payment of 
unauthorized medical expenses under the Millennium Health 
Care Act at 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

One criterion that must be met under each of these two 
separate methods for payment of unauthorized medical expenses 
is that VA facilities be shown to have not been feasibly 
available.  See 38 U.S.C.A. §§ 17.120(c) and 17.1002(c).  

A VA facility may be considered as not feasibly available 
when the relative distance of the travel involved makes it 
necessary or economically advisable to use non-VA facilities.  
See 38 C.F.R. § 17.53 (2009); see also Cotton v. Brown, 7 
Vet. App. 325, 327-28 (1995) (providing that the fact that a 
VA medical center was located in the same city as the private 
facility did not provide an adequate basis for the Board's 
findings that a VA facility was "available"; rather, the 
determination of whether a VA facility was "feasibly 
available" must be made after consideration of such factors 
as the urgent nature of the veteran's medical condition and 
the length of any delay that would have been required to 
obtain treatment from a VA facility).  

The VAMC's April 2006 decision states the reason that the 
Veteran's claim was not approved was, "VA facilities were 
feasibly available to provide the care."  

The cover page of the VAMC's October 2006 Statement of the 
Case (SOC) states that, "The veteran is appealing a VA 
denial of payment based on him being non-service connected 
and having other primary insurance."  See also "Summary of 
Evidence and Adjudicative Action Taken" (same).  However, 
the portion of the SOC titled "Reason for the Decision" 
states that, "It has been determined that a VA facility was 
available during this episode of care."  

This is not an adequate basis in the record for this 
conclusion.  The record does not contain any findings of fact 
on this issue, other than to note a summary conclusion that 
VA facilities were available.  

On Remand, the VAMC must discuss whether or not reimbursement 
is warranted pursuant to 38 U.S.C.A. § 1728, and it must 
provide reasons and bases supporting any conclusion that VA 
facilities were available, if that remains the VAMC's 
position.  

It further appears that the statements to the effect that the 
claim was denied on account of the Veteran "having other 
primary insurance" may have been in error.  However, some 
VRH reports indicate that the Veteran may have been covered 
by Medicare.  On Remand, this should be clarified.   

As a final matter, the Board notes that it appears that the 
time period in issue covers both inpatient and outpatient 
care.  If any other medical issues are raised as a basis for 
denial of the claim, these must be adequately supported by 
reasons and bases.  For medical issues, it will usually be 
necessary for a medical professional to review the evidence 
on file and to produce a written opinion, with reasons and 
bases provided.  

Accordingly, the case is REMANDED for the following action:

1.  Determine and document for the record 
whether the Veteran has coverage under 
Medicare, or any other health insurance 
policy issued either individually or 
through his wife.  

2.  VAMC adjudication personnel should 
again address the Veteran's claim for 
payment of private medical expenses 
incurred at the Villages Regional 
Hospital between September 2, 2005 and 
September 30, 2005, in accordance with 
the governing laws and regulations.

3.  If the VAMC continues to deny the 
claim based on the conclusion that a 
Federal facility was feasibly available 
for the treatment that the Veteran 
received at the Villages Regional 
Hospital between September 2, 2005 and 
September 30, 2005, the Veteran's claims 
folder and medical expense folder must be 
referred to the appropriate person for a 
review of the evidence, and the 
production of an opinion.  

4.  If the RO determines that the claim 
should be denied on a basis other than 
that a Federal facility was feasibly 
available for the treatment the Veteran 
received at the Villages Regional 
Hospital between September 2, 2005 and 
September 30, 2005, the basis for the 
denial must be adequately supported by 
reasons and bases, to include a medical 
opinion, if appropriate.  

5.  If the decision is adverse to the 
Veteran, the Veteran and his 
representative must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this Remand, and which 
provides a separate analysis for 
entitlement to payment of unauthorized 
medical expenses under both 38 U.S.C.A. 
§§ 1725 and 1728.  The case should then 
be returned to the Board after compliance 
with appellate procedures.  When returned 
to the Board, both the Veteran's existing 
VA claims folder and the medical expense 
file must be returned for Board review.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


